NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PERKINELMER, INC, AND NTD LABORATORIES,
INC.,
Plaintiffs-Appellees, ) _
V.
INTEMA LIMITED,
Defen,dant-Appellan,t.
2011-1577 ‘
Appea1 from the United States District Court for the
District of MasSachusetts in case no. 09-CV-10176, Judge
F`. DenniS Say1or, IV.
ON MOTION
ORDER
PerkinE1mer, Inc. and NTD Laborat0ries, Inc. move to
dismiss Intema Limited’S appeal for lack of jurisdiction
Intema opposes
We deem it the better course to deny the motion with-
out prejudice to the parties raising any jurisdictional
argument in the briefS.

PERKINELMER V. INTEMA 2
Accordingly,
IT ls 0RDERE1) THAT:
The motion is denied. The appellees brief is due
within 21 days of the date of this order
FoR THE CoURT
DEC 2 2 2011 /s/ J an Horbaly
CC`
S
Date J an Horba1y
C1erk
Bradford J. Badke, Esq. nw
Lawrence Rosenthal, Esq. ~-
 .,s:£:esr°“
' DEC 22 2fiH
.IAN HORBAl.Y
CLERK